Citation Nr: 0814623	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  The veteran's claims file is 
in the jurisdiction of the VA Regional Office in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was given a medical discharge from service in 
May 1970 after being declared unfit for service due to a low 
back disorder.

2.  The evidence of record does not clearly and unmistakably 
show that spondylolysis preexisted service.

3.  The medical evidence of record shows that spondylolysis 
at the L5 level is related to military service. 


CONCLUSION OF LAW

Spondylolysis at the L5 level was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for low back 
disorder.  See 38 U.S.C.A. 


§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  This is so because the Board is taking action 
favorable to the veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The veteran claims that service connection should be granted 
for a low back disorder.  Specifically, he alleges that he 
injured his back before service entrance, and that his pre-
existing low back disorder was aggravated by active duty 
service.  In the alternative, the veteran claims that his 
current low back disorder was caused by active duty service.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records reveal complaints of 
and treatment for low back pain and diagnoses of 
spondylolysis.  A June 1969 private treatment record noted 
that the veteran injured his low back in September 1967, and 
that he still had difficulty lifting and carrying heavy 
objects without experiencing distress in his back.  However, 
a June 1969 entrance examination noted the veteran's reports 
of muscle spasms in the lumbar spine.  Nevertheless, x-rays 
of the lumbar spine taken at that time were within normal 
limits.  No preexisting low back disorder was noted 


on the veteran's entrance clinical examination.  On a report 
of medical history completed at that time, the veteran 
reported a history of back trouble.  A February 1970 x-ray 
report indicated a questionable diagnosis of spondylolysis.  
In March 1970, the veteran underwent an oblique lumbar spine 
x-ray, which confirmed the diagnosis of bilateral 
spondylolysis at the L5 level.  A March 1970 examination 
revealed the veteran's spine to be abnormal, and noted a 
diagnosis of spondylolysis at L5.  An April 1970 medical 
board proceedings report noted a diagnosis of spondylolysis, 
and found that the disorder existed prior to service and was 
not aggravated by active duty.  The veteran was then 
separated from service due to his low back disorder.

Private medical treatment records from April 2005 through 
September 2005 reveal diagnoses of and treatment for a low 
back disorder.  In an April 2005 private treatment record, 
the veteran complained of neck, middle back, and low back 
pain, including radiation of pain to both upper and lower 
extremities.  The veteran reported that he worked for 19 or 
20 years as a millwright, and stopped working in December 
2004 due to back pain.  In 1997, the veteran was involved in 
a motor vehicle accident which resulted in some residual neck 
and low back pain and numbness and tingling to both upper 
extremities.  Upon physical examination of the spine, there 
was paraspinal muscular spasm and tenderness of the cervical, 
thoracic, and lumbar spinal segments.  There were 
restrictions to flexion, extension, right side bending, and 
right rotation of the C3-C7 spinal segments, the T4-T11 
spinal segments, and the L3-S1 spinal segments.  The 
diagnoses were cervicalgia, thoracic spine pain, lumbago, 
radiculopathy to both upper and lower extremities, muscle 
spasms, and "history of spina bifida (per patient)."  An 
April 2005 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed bilateral L5 spondylolysis causing 
grade I anterolisthesis of L5 on S1 and disc bulging without 
stenosis.

A September 2005 private treatment record revealed the 
veteran's complaints of chronic low back pain with radiation 
of pain into the hips and legs bilaterally, bilateral leg 
numbness and weakness, and chronic neck pain.  Physical 
examination of the back revealed midline tenderness in the 
lower lumbar spine, decreased range 


of motion of the dorsal spine with forward flexion of 61-60-
60 degrees, sacral hip flexion of 35-34-32 degrees, sacral 
hip extension of 11-11-10 degrees, extension of 18-17-17 
degrees, right lateral flexion of 20 degrees, and left 
lateral flexion of 19 degrees.  There was no tenderness over 
the sciatic notch, bilaterally.  Toe standing and plantar 
flexion were normal and equal, bilaterally.  The diagnoses 
were chronic cervical pain syndrome, degenerative cervical 
disc disease, history of a cervical fracture, chronic low 
back pain, and degenerative lumbar disc disease.

In support of his claim for service connection, the veteran 
submitted the medical opinion of A. C., a registered nurse.  
After reviewing the veteran's complete claims file, A. C. 
opined that "[i]t is at least as likely as not that [the 
veteran's] low back pain and spondylolysis began on active 
duty."  In support of her opinion, A. C. noted that during 
the veteran's service entrance examination, he showed no 
active back problems, and a lumbar spine x-ray was normal.  
It was not until basic combat training that his back problems 
resurfaced.  A. C. also noted that, although the veteran had 
a history of back problems prior to service, there was no 
past medical history of spondylolysis.  A. C. concluded that 
"[i]t is at least as likely as not that the combination of 
the repetitive trauma to the veteran's spine during [basic 
combat training], along with his history of back problems 
resulted in spondylolysis."

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2007).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153 (West 2002).  If 
this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.  

Although the June 1969 service entrance examination noted the 
veteran's reported history of muscle spasms in the lumbar 
spine, x-ray examination of the lumbar spine performed at 
that time was normal.  38 C.F.R. § 3.304(b) (noting that only 
where a condition is recorded in an examination report is it 
presumed pre-existing service).  Accordingly, the veteran is 
presumed sound upon entrance.  In addition, the Board finds 
that clear and unmistakable evidence that spondylolysis 
preexisted service is not of record.  Although the June 1969 
private treatment letter noted that the veteran injured his 
low back in September 1967 resulting in difficulty carrying 
heavy objects without distress, there is no medical evidence 
of spondylolysis prior to service.  In addition, the 
veteran's low back was noted to be normal after x-ray 
examination on service entrance examination.  Although the 
veteran reported during his entrance examination that he 
injured his low back before entering service, the history 
reported by the veteran is not sufficient to rebut the 
presumption of soundness.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare 


transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).

Accordingly, because the veteran's service entrance 
examination noted a normal spine, and because there is no 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness, the Board finds that the 
presumption of soundness attaches and spondylolysis did not 
pre-exist service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) 
(1).

The Board also finds that the evidence of record supports a 
finding of service connection for spondylolysis on a direct 
basis.  There is a currently diagnosed low back disorder, as 
shown by the private medical treatment records from April 
2005.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In 
addition, the evidence of record demonstrates inservice 
incurrence of a low back disorder.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The veteran's 
service medical records reveal that when he entered service, 
his spine was normal.  The veteran's service medical records 
also reveal that in March 1970, he was diagnosed with 
spondylolysis at the L5 level.  An April 1970 medical board 
proceeding report recommended that the veteran be separated 
from service due to his low back disorder, and in May 1970, 
the veteran was discharged.  Further, the evidence of record 
demonstrates a relationship between his currently diagnosed 
spondylolysis and his military active service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  In a November 
2007 medical opinion, A. C. opined that "[i]t is at least as 
likely as not that [the veteran's] low back pain and 
spondylolysis began on active duty."  

Applying the doctrine of reasonable doubt, the Board finds 
that bilateral spondylolysis at the L5 level, is related to 
military service and therefore, service 


connection for spondylolysis at the L5 level is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral spondylolysis at the L5 
level is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


